The above-entitled matter came on for hearing before the court on the petition of the Administrative Director on Professional Conduct and recommendation of Referee James Lynch that Ronald E. Wills be disbarred.
The court having heard the statements of the parties and considered the findings of fact and conclusions of law submitted by Referee Lynch, which under Rule 14(d) of the Rules of the Lawyers Professional Responsibility Board are made conclusive by the failure of Mr. Wills to order, a hearing transcript, and it appearing that Mr. Wills is an attorney at law admitted to practice in the State of Minnesota, and that he has engaged in conduct that violates DR 1— 102(A)(1), (3), (4), (5) and (6), DR 7-102(A)(1), (2), (3), (5), (7) and (8), DR 7-104(A)(1) and DR 7-106(C)(5), (6) and (7) of the Code of Professional Responsibility and Canons 22, 29, 30, 31 and 32 of the Canons of Professional Ethics,
IT IS ORDERED that Ronald E. Wills be and hereby is disbarred from the practice of law in the State of Minnesota.
It further appearing to the court that Mr. Wills appeared at the hearing in this matter with counsel and requested a continuance in order to perfect a challenge to the decision of the Lawyers Professional Responsibility Board,
IT IS ORDERED that the request for continuance is denied, but that Mr. Wills is hereby granted leave within 60 days to file a motion for reconsideration of this order for disbarment, the granting of such motion to depend on a showing by Mr. Wills of error on the Board’s part and a likelihood that reconsideration will result in a reversal of the Board’s decision.